DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/09/2021 is acknowledged.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2021.
It should be noted that the application has been transferred to another examiner due to the election of Group I.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the potential" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the working parameters of aeration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate corrective action is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2018/0319666 A1 – hereafter ‘666) in view of Dyson et al. (US 2019/0390158 A1 – hereafter ‘158).
‘666 discloses a bioelectrochemical system for producing hydrogen ([0007]; [0008]) that includes the following limitations for claim 1: 
“A device for electrochemically assisted aerobic composting of organic solid waste”:  ‘666 discloses an apparatus that electrochemically processes a carbon source with microorganisms ([0007]; [0008]; [0033]) where the source material 
“a compost bioreactor”: ‘666 discloses a reactor (Fig. 2; [0033]) that is being interpreted as the compost bioreactor of the instant application.  
“a working electrode”: ‘666 discloses a working electrode (cathode 26, i.e. the working electrode; Fig. 2; [0033]).  
“an auxiliary electrode”: ‘666 discloses an anode (anode 21, i.e. the auxiliary electrode; Fig. 2; [0033]).  
“a reference electrode”: ‘666 discloses a reference electrode (reference electrode 23; [0033]).  
“the working electrode is provided on an inner wall of the compost bioreactor”: ‘666 discloses that the cathode, i.e. the working electrode, is on an inner wall of the bioreactor (Fig. 2; cathode 26; [0033]).  
“the reference electrode is situated between the working electrode and the auxiliary electrode
”a ventilation pipeline with an aeration head is provided at a bottom of the compost bioreactor”:  ‘666 discloses a sampling port and syringe (port 20; syringe 22; Fig. 2; [0033]), but does not explicitly disclose a ventilation pipe.  
‘666 differs from the instant claim regarding the ventilation pipe.  
‘158 discloses an apparatus to convert gaseous substrates into H2 and CO2 (Abstract) that for claim 1 includes a gas delivery system ([0477]) that is passed through a head plate through a flexible stainless-steel line to a 0.2-micron filter where the sparger is at the bottom of the tank.  Finally, the sparger intrinsically has an aeration head located within the tank.  
Therefore, it would have been obvious to one of ordinary skill in the art to employ the sparger of ‘158 within ‘666 in order provide gas to the microorganisms within the bioreactor.  The suggestion for doing so at the time would have been in order to enhance mixing of the culture within the bioreactor ([0293]).  
For claim 2, ‘666 does not specify the specific distances between each electrode ([0033]), however, based on the volume of the reactor, the electrode of ‘666 would be intrinsically spaced about 10 cm apart.  
For claim 3, ‘666 discloses that the cathode is a carbon cloth, the anode is a graphite rod and the reference electrode is an Ag/AgCl electrode ([0033]).  
For claim 4, the potential between the cathode and the reference electrode is 0.198 V or -0.6V ([0033]) which renders the claimed range of -5 V to 5 V.  
For claim 5, the aeration of the bioreactor is drawn to the intended use of the claimed device which does not provide a structural limitation that defines the claimed invention over the prior art.  See MPEP §2114.  
In re Leshin, 125, USPQ 416.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fallgren et al. (WO 2017/075592 A1) discloses a bioelectrochemical system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799